DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1,5-8,12-14,18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S.  10,742,482 issued to Jose Tellado et al. (“Tellado”) and U.S. 2016/0342903 A1 issued to James Michael Shumpert (“Shumpert”).
As per claim 1, Tellado teaches A system comprising:
a processor (Tellado: Figure 1 and claim 16, as processor); and
a memory that stores computer-executable instructions that, when executed by the processor (Tellado: Figure 6), cause the processor to perform operations (Tellado: Abstract) comprising
obtaining user equipment data from a cellular network (Tellado: column 1, lines61-62, as In cellular networks, column 2, lines 23-40, as network monitoring can monitor various parameters such as data rate, amount of data transmission, connection failure, signal-to-noise ratio …. Based on the monitored parameters a determination can be made as to whether issues are present in the network that are to be addressed), 
the user equipment data (Tellado: column 2, lines 15-22, as smartphones, computers, wireless electronic devices able to establish a network connection with the access nodes are client devices) comprising one or more values for one or more performance metrics for one or more instances of user equipment (Tellado: column2, lines 23-37, as parameters such as data rate, amount of data transmission, connection failure indication, information of a device, Tellado: column 2, lines 38-40, as parameters can be measured, obtained or inferred by a device(a client device and/or access node)), wherein each of the one or more instances of user equipment is connected to the cellular network and is experiencing an error or a failure (Tellado: column2, lines 23-37, as parameters such as data rate, amount of data transmission, connection failure indication, information of a device), and wherein the one or more performance metrics relate to one or more connections between the one or more instances of user equipment and the cellular network (Tellado: column 4, lines 13-21, as parameters include any or combination of data rate, amount of data transmitted or received, a connection line failure indication , signal-to-ration …),



applying a filter having a threshold to the user equipment data to obtain a subset of records from the user equipment data , wherein the threshold specifies a value for the one or more performance metrics(Tellado: column 5, lines 13-18, as in generating event records representing anomalous events, the events are identified as anomalous for a context of a representative device, and only parameters of anomalous events are included in the event records. Events that are not identified as anomalous are not included in the events records, Tellado: column 7, lines 1-7, as having a parameter with a value that exceeds or falls below a specified threshold, Tellado: column 5, lines 57-60, as clustering event records, Tellado: column 7, lines 8-16, as clustering);
determining, …, a root cause of a failure associated with the cellular network (Tellado: column 5, line 57, bridging to, column 6, line 10, as The remediation can be applied by a human or a machine or a program. For example, if the issue relates to failure or fault of a component (hardware or machine-readable instructions), then the remediation can include re-setting the components, disabling the components powering off the components and so forth. If the issue relates to a malware infection or security intrusion a component, then the remediation can include a malware scanning and security measures. If the issue relates to overloading a machine the remediation can include stopping the process or transferring the process from one machine to another).
	Tellado does not teach “determining if the threshold is to be adjusted based on a number of the records included in the subset of records, in response to a determination that the threshold is not to be adjusted, adding the records of the subset of records to a record set, correlating the records of the subset of records based on a key to obtain a filtered and correlated version of the record set, generating, based on the filtered and correlated version of the record set, a spatial temporal graph of abnormalities associated with the cellular network”. 
Shumpert does teach “determining if the threshold is to be adjusted based on a number of the records included in the subset of records, in response to a determination that the threshold is not to be adjusted, adding the records of the subset of records to a record set, correlating the records of the subset of records based on a key to obtain a filtered and correlated version of the record set” (Shumpert: [0035] teaches the production of "k" clusters from the data stream; lines 10-11, as k-means clustering algorithm, lines 15-17, "Each said cluster has an associated class, with the class being one of an anomalous type class and a non-anomalous type class"; lines 29-40, "if the cluster assignment is for a confirmed new anomalous instance type, (a) create a new cluster Cj +1 and set centroid µj+1=x;; and covariance matrix Sj+1 as the mean of existing covariance matrices Si… Sj+1 and (b) predict the class of Cj+1 for X; : and (d) otherwise: update the centroid µj as the w window-weighted mean of the instances Xi that have been assigned to the cluster; if the number of instances Xi that have been assigned to the cluster is greater than the cluster initialization window p, update the matrix Sj as the w window-weighted covariance of the instances Xi that have been assigned to the cluster; and predict the class of cj for xi" ),
generating, based on the filtered and correlated version of the record set, a spatial temporal graph of abnormalities associated with the cellular network (Shumpert: [[0140], as visualization component displays the proximate values of all sensors for a machine under review by a domain expert or operator. It allows for interactions with users, e.g. so that the user can filter what data they are looking at and over what time periods. It also provides DVR-like replay and pause of live data streams for additional context and insight in the anomaly classification task; [0141], as the input visualization component are a flagged instance record along with the immediately surrounding instances. The only outputs are the visual displays of charts and graphs.). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Tellado system of clustering event records representing anomalous events by utilizing the Shumpert concept of detecting and visualizing anomalies in connection with clustering. One would have been motivated to make this modification as Shumpert describes clustering techniques and algorithms with visualization and remediation approaches at [137]-[140]. As such, this would provide the user a means of visualizing the abnormalities and receiving insights into the abnormalities, the clustering and recommended remediation approaches as described by Shumpert at [140-142]. 
As per claim 5, same as claim arguments above and Shumpert teaches:  The system of claim 1, wherein the computer-executable instructions, when executed by the processor, cause the processor to perform operations further comprising:
identifying a solution for the root cause of the failure and outputting the solution for implementation on the cellular network (Shumpert: {0068], as The visualization component provides a rich context for review of the anomaly. Notifications take the form of e-mail, text messages or proprietary formats as required. The workflow management component provides the type of failure, known causes and preferred remediation techniques).
As per claim 6, same as claim arguments above and Tellado teaches The system of claim 1, wherein applying the filter comprises:
applying a first filter to the user equipment data to obtain a first subset of records (Tellado: column 5, lines 13-18, as in generating event records representing anomalous events, the events are identified as anomalous for a context of a representative device, and only parameters of anomalous events are included in the event records. Events that are not identified as anomalous are not included in the events records, column 7, lines 1-7, as specified threshold),  
 applying a second filter to the record set to obtain a second subset of records and correlating and aggregating the first subset of records in the record set with the second subset of records (Tellado: column 5, lines 57-60, as anomalous event aggregation engine uses the clustering engine to cluster the event records. Clustering the event records produces a multiple clusters of event records. The multiple clusters of event records for application of a remediation of an issue can be applied by human or automated entity).
As per claim 7, same as claim arguments above and Tellado teaches:
The system of claim 1, wherein applying the filter comprises determining, based on values associated with data included in the spatial temporal graph of abnormalities, whether the root cause relates to a malfunctioning user equipment, a malfunctioning network element, or poor coverage (Tellado: column 5, line 57, bridging to, column 6, line 10, as The remediation can be applied by a human     or a machine or a program. For example, if the issue relates to failure or fault of a component (hardware or machine-readable instructions), then the remediation can include re-setting the components, disabling the components powering off the components and so forth. If the issue relates to a malware infection or security intrusion a component, then the remediation can include a malware scanning and security measures. If the issue relates to overloading a machine the remediation can include stopping the process or transferring the process from one machine to another).
As per claim 8, Tellado teaches A method comprising:
obtaining, at a computing device comprising a processor, user equipment data from a cellular network (Tellado: figure 1 and claim 16, as processor, column 1, lines61-62, as In cellular networks, column 2, lines 23-40, as network monitoring can monitor various parameters such as data rate, amount of data transmission, connection failure, signal-to-noise ratio …. Based on the monitored parameters a determination can be made as to whether issues are present in the network that are to be addressed),
the user equipment data (Tellado: column 2, lines 15-22, as smartphones, computers, wireless electronic devices able to establish a network connection with the access nodes are client devices) comprising one or more values for one or more performance metrics for one or more instances of user equipment (Tellado: column2, lines 23-37, as parameters such as data rate, amount of data transmission, connection failure indication, information of a device, Tellado: column 2, lines 38-40, as parameters can be measured, obtained or inferred by a device(a client device and/or access node)), wherein each of the one or more instances of user equipment is connected to the cellular network and is experiencing an error or a failure (Tellado: column2, lines 23-37, as parameters such as data rate, amount of data transmission, connection failure indication, information of a device), and wherein the one or more performance metrics relate to one or more connections between the one or more instances of user equipment and the cellular network (Tellado: column 4, lines 13-21, as parameters include any or combination of data rate, amount of data transmitted or received, a connection line failure indication , signal-to-ration …),




applying, by the processor, a filter having a threshold to the user equipment data to obtain a subset of records from the user equipment data , wherein the threshold specifies a value for the one or more performance metrics (Tellado: column 5, lines 13-18, as in generating event records representing anomalous events, the events are identified as anomalous for a context of a representative device, and only parameters of anomalous events are included in the event records. Events that are not identified as anomalous are not included in the events records, Tellado: column 7, lines 1-7, as having a parameter with a value that exceeds or falls below a specified threshold, Tellado: column 5, lines 57-60, as clustering event records, Tellado: column 7, lines 8-16, as clustering);
determining, by the processor…, a root cause of a failure associated with the cellular network (Tellado: column 5, line 57, bridging to, column 6, line 10, as The remediation can be applied by a human or a machine or a program. For example, if the issue relates to failure or fault of a component (hardware or machine-readable instructions), then the remediation can include re-setting the components, disabling the components powering off the components and so forth. If the issue relates to a malware infection or security intrusion a component, then the remediation can include a malware scanning and security measures. If the issue relates to overloading a machine the remediation can include stopping the process or transferring the process from one machine to another).
Tellado does not teach “determining, by the processor, if the threshold is to be adjusted based on a number of the records included in the subset of records, in response to a determination that the threshold is not to be adjusted, adding, by the processor, the records of the subset of records to a record set, correlating, by the processor, the records of the subset of records based on a key to obtain a filtered and correlated version of the record set and generating, by the processor and based on the filtered and correlated version of the record set, a spatial temporal graph of abnormalities associated with the cellular network.”
Shumpert does teach determining, by the processor, if the threshold is to be adjusted based on a number of the records included in the subset of records, in response to a determination that the threshold is not to be adjusted, adding, by the processor, the records of the subset of records to a record set, correlating, by the processor, the records of the subset of records based on a key to obtain a filtered and correlated version of the record set (Shumpert: [0035] teaches the production of "k" clusters from the data stream; lines 10-11, as k-means clustering algorithm, lines 15-17, "Each said cluster has an associated class, with the class being one of an anomalous type class and a non-anomalous type class"; lines 29-40, "if the cluster assignment is for a confirmed new anomalous instance type, (a) create a new cluster Cj +1 and set centroid µj+1=x;; and covariance matrix Sj+1 as the mean of existing covariance matrices Si… Sj+1 and (b) predict the class of Cj+1 for X; : and (d) otherwise: update the centroid µj as the w window-weighted mean of the instances Xi that have been assigned to the cluster; if the number of instances Xi that have been assigned to the cluster is greater than the cluster initialization window p, update the matrix Sj as the w window-weighted covariance of the instances Xi that have been assigned to the cluster; and predict the class of cj for xi" ),  and generating, by the processor and based on the filtered and correlated version of the record set, a spatial temporal graph of abnormalities associated with the cellular network (Shumpert: [[0140], as visualization component displays the proximate values of all sensors for a machine under review by a domain expert or operator. It allows for interactions with users, e.g. so that the user can filter what data they are looking at and over what time periods. It also provides DVR-like replay and pause of live data streams for additional context and insight in the anomaly classification task; [0141], as the input visualization component are a flagged instance record along with the immediately surrounding instances. The only outputs are the visual displays of charts and graphs.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Tellado system of clustering event records representing anomalous events by utilizing the Shumpert concept of detecting and visualizing anomalies in connection with clustering. One would have been motivated to make this modification as Shumpert describes clustering techniques and algorithms with visualization and remediation approaches at [137]-[140]. As such, this would provide the user a means of visualizing the abnormalities and receiving insights into the abnormalities, the clustering and recommended remediation approaches as described by Shumpert at [140-142]. 



As per claim 12, same as claim arguments above and Shumpert teaches:
 The method of claim 8, further comprising:
identifying a solution for the root cause of the failure and outputting the solution for implementation on the cellular network (Shumpert: [0068], as The visualization component provides a rich context for review of the anomaly. Notifications take the form of e-mail, text messages or proprietary formats as required. The workflow management component provides the type of failure, known causes and preferred remediation techniques).

As per claim 13, same as claim arguments above and Tellado teaches: The method of claim 8, wherein applying the filter comprises:
applying a first filter to the user equipment data to obtain a first subset of records (Tellado: column 5, lines 13-18, as in generating event records representing anomalous events, the events are identified as anomalous for a context of a representative device, and only parameters of anomalous events are included in the event records. Events that are not identified as anomalous are not included in the events records, column 7, lines 1-7, as specified threshold),  
 applying a second filter to the record set to obtain a second subset of records and correlating and aggregating the first subset of records in the record set with the second subset of records (Tellado: column 5, lines 57-60, as anomalous event aggregation engine uses the clustering engine to cluster the event records. Clustering the event records produces a multiple clusters of event records. The multiple clusters of event records for application of a remediation of an issue can be applied by human or automated entity).

As per claim 14, Tellado teaches A computer storage medium having computer-executable instructions stored thereon that, when executed by a processor, cause the processor to perform operations comprising ((Tellado: Abstract and Figure1):
obtaining, at a computing device, user equipment data from a cellular network (Tellado: figure 1 and claim 16, as processor, column 1, lines61-62, as In cellular networks, column 2, lines 23-40, as network monitoring can monitor various parameters such as data rate, amount of data transmission, connection failure, signal-to-noise ratio …. Based on the monitored parameters a determination can be made as to whether issues are present in the network that are to be addressed),
the user equipment data (Tellado: column 2, lines 15-22, as smartphones, computers, wireless electronic devices able to establish a network connection with the access nodes are client devices) comprising one or more values for one or more performance metrics for one or more instances of user equipment (Tellado: column2, lines 23-37, as parameters such as data rate, amount of data transmission, connection failure indication, information of a device, Tellado: column 2, lines 38-40, as parameters can be measured, obtained or inferred by a device(a client device and/or access node)), wherein each of the one or more instances of user equipment is connected to the cellular network and is experiencing an error or a failure (Tellado: column2, lines 23-37, as parameters such as data rate, amount of data transmission, connection failure indication, information of a device), and wherein the one or more performance metrics relate to one or more connections between the one or more instances of user equipment and the cellular network (Tellado: column 4, lines 13-21, as parameters include any or combination of data rate, amount of data transmitted or received, a connection line failure indication , signal-to-ration …),

applying a filter having a threshold to the user equipment data to obtain a subset of records from the user equipment data  , wherein the threshold specifies a value for the one or more performance metrics (Tellado: column 5, lines 13-18, as in generating event records representing anomalous events, the events are identified as anomalous for a context of a representative device, and only parameters of anomalous events are included in the event records. Events that are not identified as anomalous are not included in the events records, Tellado: column 7, lines 1-7, as having a parameter with a value that exceeds or falls below a specified threshold, Tellado: column 5, lines 57-60, as clustering event records, Tellado: column 7, lines 8-16, as clustering);
and determining, …, a root cause of a failure associated with the cellular network (Tellado: column 5, line 57, bridging to, column 6, line 10, as The remediation can be applied by a human or a machine or a program. For example, if the issue relates to failure or fault of a component (hardware or machine-readable instructions), then the remediation can include re-setting the components, disabling the components powering off the components and so forth. If the issue relates to a malware infection or security intrusion a component, then the remediation can include a malware scanning and security measures. If the issue relates to overloading a machine the remediation can include stopping the process or transferring the process from one machine to another).
	Tellado does not explicitly teach determining if the threshold is to be adjusted based on a number of the records included in the subset of records, in response to a determination that the threshold is not to be adjusted, adding the records of the subset of records to a record set, correlating the records of the subset of records based on a key to obtain a filtered and correlated version of the record set, generating, based on the filtered and correlated version of the record set, a spatial temporal graph of abnormalities associated with the cellular network. 
Shumpert does teach determining if the threshold is to be adjusted based on a number of the records included in the subset of records, in response to a determination that the threshold is not to be adjusted, adding the records of the subset of records to a record set, correlating the records of the subset of records based on a key to obtain a filtered and correlated version of the record set (Shumpert: [0035] teaches the production of "k" clusters from the data stream; lines 10-11, as k-means clustering algorithm, lines 15-17, "Each said cluster has an associated class, with the class being one of an anomalous type class and a non-anomalous type class"; lines 29-40, "if the cluster assignment is for a confirmed new anomalous instance type, (a) create a new cluster Cj +1 and set centroid µj+1=x;; and covariance matrix Sj+1 as the mean of existing covariance matrices Si… Sj+1 and (b) predict the class of Cj+1 for X; : and (d) otherwise: update the centroid µj as the w window-weighted mean of the instances Xi that have been assigned to the cluster; if the number of instances Xi that have been assigned to the cluster is greater than the cluster initialization window p, update the matrix Sj as the w window-weighted covariance of the instances Xi that have been assigned to the cluster; and predict the class of cj for xi" ), and generating, based on the filtered and correlated version of the record set, a spatial temporal graph of abnormalities associated with the cellular network (Shumpert: [0140], as visualization component displays the proximate values of all sensors for a machine under review by a domain expert or operator. It allows for interactions with users, e.g. so that the user can filter what data they are looking at and over what time periods. It also provides DVR-like replay and pause of live data streams for additional context and insight in the anomaly classification task; [0141], as the input visualization component are a flagged instance record along with the immediately surrounding instances. The only outputs are the visual displays of charts and graphs.). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Tellado system of clustering event records representing anomalous events by utilizing the Shumpert concept of detecting and visualizing anomalies in connection with clustering. One would have been motivated to make this modification as Shumpert describes clustering techniques and algorithms with visualization and remediation approaches at [137]-[140]. As such, this would provide the user a means of visualizing the abnormalities and receiving insights into the abnormalities, the clustering and recommended remediation approaches as described by Shumpert at [140-142]. 

As per claim 18, same as claim arguments above and Shumpert teaches:
 The computer storage medium of claim 14, wherein the computer- executable instructions, when executed by the processor, cause the processor to perform operations further comprising:
identifying a solution for the root cause of the failure and outputting the solution for implementation on the cellular network (Shumpert: [068], as The visualization component provides a rich context for review of the anomaly. Notifications take the form of e-mail, text messages or proprietary formats as required. The workflow management component provides the type of failure, known causes and preferred remediation techniques).

As per claim 19, same as claim arguments above and Tellado teaches: The computer storage medium of claim 14, wherein applying the filter comprises:
applying a first filter to the user equipment data to obtain a first subset of records (Tellado: column 5, lines 13-18, as in generating event records representing anomalous events, the events are identified as anomalous for a context of a representative device, and only parameters of anomalous events are included in the event records. Events that are not identified as anomalous are not included in the events records, column 7, lines 1-7, as specified threshold),  
 applying a second filter to the record set to obtain a second subset of records and correlating and aggregating the first subset of records in the record set with the second subset of records (column 5, lines 57-60, as anomalous event aggregation engine uses the clustering engine to cluster the event records. Clustering the event records produces a multiple clusters of event records. The multiple clusters of event records for application of a remediation of an issue can be applied by human or automated entity).
As per claim 20, same as claim arguments above and Tellado teaches:
 The computer storage medium of claim 14, wherein applying the filter comprises determining, based on values associated with data in included in the spatial temporal graph of abnormalities, whether the root cause relates to a malfunctioning user equipment, a malfunctioning network element, or poor coverage (Tellado: column 5, line 57, bridging to, column 6, line 10, as The remediation can be applied by a human     or a machine or a program. For example, if the issue relates to failure or fault of a component (hardware or machine-readable instructions), then the remediation can include re-setting the components, disabling the components powering off the components and so forth. If the issue relates to a malware infection or security intrusion a component, then the remediation can include a malware scanning and security measures. If the issue relates to overloading a machine the remediation can include stopping the process or transferring the process from one machine to another).
Allowable Subject Matter
Claims 2-4, 9-11,15-17are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed August 29, 2022 have been fully considered but they are not fully persuasive.
Applicant argues prior art of record does not teach the newly amended claim limitations. Applicant argues prior art of record does not teach:
a) user equipment data
b) obtaining user equipment data that includes the specific values recited in claim 1
c) performance metrics for one or more instances of user equipment and/or that the user equipment data is experiencing an error or failure
d) connections between equipment and the cellular network
e) performance metrics related to these connections
and f) threshold associated with performance metrics.

Examiner finds Tellado teaches:
a) user equipment data at (Tellado: column2, lines 15-22, as smartphones, computers, wireless electronic devices able to establish a network connection with the access nodes are client devices);
b) obtaining user equipment data that includes the specific values recited in claim 1 at (Tellado: column2, lines 23-37, as parameters such as data rate, amount of data transmission, connection failure indication, information of a device, Tellado: column 2, lines 38-40, as parameters can be measured, obtained or inferred by a device(a client device and/or access node));
c) performance metrics for one or more instances of user equipment and/or that the user equipment data is experiencing an error or failure at (Tellado: column2, lines 23-37, as parameters such as data rate, amount of data transmission, connection failure indication, information of a device); 
d) connections between equipment and the cellular network at (Tellado: column2, lines 23-37, as parameters such as data rate, amount of data transmission, connection failure indication, information of a device);
e) performance metrics related to these connections at (Tellado: column 4, lines 13-21, as parameters include any or combination of data rate, amount of data transmitted or received, a connection line failure indication , signal-to-ration …)
and 
f) threshold associated with performance metrics at (Tellado: column 7, lines 1-7, as having a parameter with a value that exceeds or falls below a specified threshold, Tellado: column 5, lines 57-60, as clustering event records, Tellado: column 7, lines 8-16, as clustering).

See above rejection. Rejection maintained.


Applicant’s arguments, see page 13-15, filed August 29, 2022, with respect to claims 2-4,9-11,15-17 have been fully considered and are persuasive.  The rejection of claims 2-4,9-11,15-17 has been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN F RAYYAN whose telephone number is (571)272-1675. The examiner can normally be reached Monday and Tuesday 8am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.F.R/Examiner, Art Unit 2167                                                                                                                                                                                                        September 21, 2022

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167